Citation Nr: 1143311	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-29 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for multilevel herniated discs and degenerative disc disease of the thoracolumbar spine with sciatica, status post two lumbar discectomies (a back disability).

2.  Entitlement to service connection for a neck disability, as secondary to a back disability.

3.  Entitlement to service connection for incontinence, as secondary to a back disability.

4.  Entitlement to service connection for carpal tunnel of the right (dominant) wrist.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to June 1985, from February 1986 to September 1988, and from August 1991 to January 1992.  He also has service in the Wisconsin Army National Guard; presumably, this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2010, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to obtain personnel records and to afford the Veteran a VA audiology examination.  Those actions completed, the case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding this matter is included in the Duties to Notify and Assist section of this decision.

The issues of service connection for a neck disability and incontinence, as secondary to a back disability and service connection for carpel tunnel of the right wrist are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his current back disability is etiologically related to a back injury incurred during a period of INACDUTRA.

2.  The Veteran does not have a bilateral hearing loss disability for VA compensation purposes.

3.  The Veteran's tinnitus did not have onset during active service or during service in the Wisconsin Army National Guard and is not otherwise etiologically related to that service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2011).

2.  The criteria for service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d) (2010).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the Army National Guard (ARNG) or Air National Guard (ANG), ACDUTRA means full- time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316 , 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

In summary, presumptive periods generally do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Hines v. Principi, 18 Vet. App. 227 (2004); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).

Simply stated, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

"Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002.

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

Back Disability

The Veteran alleges that he injured his back while flying in a helicopter during a weekend drill in the Army National Guard.  During the October 2010 hearing, he testified that the injury occurred on April 1 or 2, 1996.  Hearing transcript at 16.  

In its February 2011 Remand, the Board noted that records were incomplete as to the exact dates that the Veteran was on ACDUTRA or INACDUTRA during the period of his alleged injury.  As such, the Board remanded this matter to ascertain the exact dates and character of his service.  Upon review of the records obtained pursuant to the Remand, the Board finds that the record remains incomplete as the Veteran's duty status on April 1 and 2, 1996 is unclear.

Significantly, an Army National Guard Current Annual Statement is of record.  From July 1995 to July 1996, the Veteran received 48 INACDUTRA points and 20 ACDUTRA points.  While this clearly indicates that the Veteran served in the Army National Guard during this general period, it does not reveal his duty status on April 1 and 2, 1996, specifically.  

Although the RO never determined the Veteran's actual duty status at the exact time the Veteran injured his back, VA laws and regulations cited above make clear that service connection is available for an injury incurred during active duty, ACDUTRA, or INACDUTRA.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  As such, even if the entirety of the Veteran's service constituted INACTUTRA, which allows service connection only for injuries, not diseases, incurred or aggravated by duty, the Veteran has repeatedly alleged a back "injury", not a disease.  There is no doubt that an alleged injury of the Veteran's back during a weekend drill is an injury eligible for service connection.  

While the Board acknowledges that the exact dates and character of the Veteran's Army National Guard service have not been ascertained and thus verification of his duty status on April 1 or 2, 1996 is unavailable, the record contains sufficient supporting evidence corroborating the Veteran's contention of the occurrence of his back injury.

In June 1996, less than three months after the alleged back injury in April 1996, the Veteran underwent a lumbar discectomy.  In that operative report, the Veteran's treating physician noted that he had "been having difficulty with lower back pain but following a prolonged helicopter ride developed rather severe right leg pain.  He had been flying for about three hours with only one-half hour break in between when the pain had started."  

This report is highly probative evidence in favor of the Veteran's assertion that he injured his back while in a helicopter.

The Veteran has also submitted lay statements from his fellow servicemen.  Retired Master Sergeant "R.T." stated in an August 2007 letter, "I can confirm that during the drill weekend 1-2 April, 1996 while on a helicopter ride to inspect National Guard units in northern Wisconsin, [the Veteran's] back was affected adversely by the vibration of the helicopter seat.  [The Veteran's] pain would require him to lay down on his back in the back of a van the entire 5 hour drive home."

Similarly, in an August 2007 statement, Retired Master Sergeant "A.K." recounted that he and the Veteran flew by helicopter units in northern Wisconsin for inspection.  "During that flight [the Veteran] incurred an injury to his spine that created a significant problem.  He was unable to sit on the return trip to Madison Wisconsin.  He had to lie on his back during [the] entire van ride home."

In adjudicating this claim, the Board must assess the Veteran's and his fellow servicemen's competence and their credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court in Washington held that the veteran was competent to testify to factual matters of which he had first-hand knowledge, including having pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board finds the Veteran's testimony and the lay statements from R.T. and A.K. regarding a back injury in April 1996 during a weekend drill to be credible.  The Veteran himself has remained highly consistent in his recollection of the back injury throughout the claim process, to include testimony before the undersigned.  These accounts of the Veteran's back injury are corroborated, at least in part, by private medical records from St. Mary's Hospital Medical Center, dated in June 1996, which indicated that the Veteran underwent a lumbar discectomy less than three months after his back injury.

As such, based on the medical evidence and the lay statements described above, the Board finds that there is credible evidence that the Veteran sustained a back injury in April 1996, while on a weekend drill during a period of INACDUTRA.  The remaining issue for the Board's consideration is whether the record contains competent medical evidence of a nexus between the back injury that occurred during INACDUTRA and the currently diagnosed back disability.

Throughout the Veteran's extensive private treatment of his back, he has been repeatedly diagnosed with lumbar disc bulge and recurrent disc herniation with sciatica.  Indeed, he underwent discectomies in 1996 and 2004.  In March 2006, he was diagnosed with severe degenerative disc disease of the lumbar spine.  Importantly, his treating physician, Dr. "S.P.," submitted a letter in October 2010.  In pertinent part, the letter reads:

[The Veteran] was on some prolonged helicopter flights in March 1996 as part of his job with the Wisconsin National Guard.  These prolonged flights seemed to significantly increase his low back pain and cause him right lower leg pain.  There has been no record of right leg pain prior to this episode in 1996.  He subsequently was found on MRI to have significant disc bulging and underwent surgical repair in 1996.  There was no evidence of disc disease prior to these helicopter flight incidences in 1996...I believe his continued right sciatic discomfort with follow-up surgery is related to the helicopter flight.  I believe the helicopter flights in 1996 were a primary cause of his disc herniation.

While Dr. S.P. does not use the language "as likely as not," it is clear from his statement that he attributes the Veteran's current disc herniation to the back injury incurred in 1996.  This evidence is highly probative evidence in support of the Veteran's claim for service connection for a back disability as it established the requisite nexus between his current back disability and his period of INACDUTRA.

The Board also notes that Dr. S.P. mentioned that the Veteran was on prolonged helicopter flights in March 1996.  While this appears to be inconsistent with the Veteran's repeated contention that the injury occurred on April 1 or 2, 1996, the Board finds the difference between March and early April 1996 to be negligible.  Indeed, the Veteran himself has been highly consistent in his recollection of his back injury and other evidence, as discussed above, has substantiated that allegation.

Based on the above, the Board finds that service connection for a back disability is warranted.  Lay and medical evidence demonstrates that the Veteran sustained a back injury on a weekend drill during INACDUTRA in April 1996 and has had ongoing treatment for lumbar disc herniation since that time.  Also, the medical evidence of record establishes a causal relationship between the Veteran's current back disability and the back injury sustained in April 1996.  In resolving all reasonable doubt in the Veteran's favor, the Board concludes that the requisite elements for service connection have been satisfied and service connection for a back disability should be granted.

The nature and extent of the Veteran's back disability related to this injury are not before the Board at this time.

Hearing Loss and Tinnitus

The Veteran contends that he suffers from bilateral hearing loss and tinnitus.  During a hearing before the undersigned in October 2010, the Veteran testified that he was exposed to loud noises from bazookas, gunfire, grenades, and mortars.  See hearing transcript at 23-24.  

A "hearing loss disability" is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. 

Service treatment records are absent for complaints of, or treatment for, hearing loss or tinnitus.  Indeed, the Veteran underwent auditory testing on numerous occasions in September 1974, March 1976, June 1977, November 1981, June 1986, July 1990, July 1994, September 1999, and January 2004.  None of these reports indicated complaints of tinnitus or hearing loss for VA compensation purposes.

These records, overall, provide highly probative evidence against these claims because they tend to show no hearing loss or tinnitus during service.

It is relevant to note, however, that a service treatment record from September 1974 revealed left ear auditory acuity of 25 decibels at 500 Hz.  A treatment report from July 1994 indicated left ear auditory acuity of 25 decibels at 4000 Hz.  In this regard, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, while the Veteran did not have hearing loss under 38 C.F.R. § 3.385, some clinical hearing loss was indicated in service.  Parenthetically, this was part of the basis for the February 2011 Board Remand affording the Veteran a VA audiology examination.

Of record are the September 2007 results of audiological testing from the Dean Health System.  With respect to these results, the Board notes that the audiological evaluations in this report did not include the puretone thresholds in numerical format but included only a graphical representation of such data.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).

As such, the Board has reviewed these graphical representations from September 2007 and finds that the auditory thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz, were 15, 10, 10, 5, and 10 decibels, respectively.  In the left ear, auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hz, were 15, 10, 5, 5, and 25 decibels, respectively.  Parenthetically, the Veteran did have higher decibels levels demonstrated at 6000 and 8000 Hz in the left ear, however, these results are irrelevant for VA compensation purposes.  Based on the results, the Veteran's private audiologist diagnosed him with moderately severe to severe hearing loss from 6000 to 8000 Hz of the left ear.  

Regardless of this diagnosis, it is important to note that the Veteran does not have "hearing loss" as described under 38 C.F.R. § 3.385.  Simply stated, the graphical representations provide evidence against this claim.

For purposes of applying the laws administered by VA, the Board finds that the Veteran does not have a bilateral hearing loss disability for VA compensation purposes.  At this juncture, the Board notes that in February 2011, the Board remanded this matter to afford the Veteran a VA audiology examination.  The record reflects that the Veteran was scheduled for an examination twice and failed to report for the examination each time.  In this regard, in an original compensation claim, as is the case here, the consequences for failing to report for VA examination requires that the claim be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b).  This matter is discussed in more detail in the Duties to Notify and Assist section below.

Significantly, there is no evidence of record of a current bilateral hearing loss disability.  Since the record is absent for any objective evidence that the Veteran currently has a bilateral hearing loss disability, the first criteria for service connection has not been met.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1110.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a bilateral hearing loss disability during the claim period, that holding is inapplicable.

In addition, since there is no evidence that the Veteran suffered hearing loss within one year of discharge, the provisions of 38 C.F.R. § 3.307 and § 3.309 are inapplicable.

In this respect, a contemporary VA examination of the Veteran's hearing would have greatly assisted the Board in its determination.  However, the Board cannot delay the adjudication of a Veteran's case indefinitely or remand a case to the RO repeatedly.  At some point, the case must be adjudicated.  As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obligated to cooperate in the development of his pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As noted above, the Veteran contends that his bilateral hearing loss and tinnitus began in service.  However, the record reflects that the Veteran first reported hearing loss and tinnitus in his Application for Compensation and/or Pension in March 2007, approximately fifteen years after separation from active service.  This long lapse of time is evidence against a finding that any hearing loss or tinnitus had their onset during service or are related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

To the extent that the Veteran asserts that he has tinnitus in both ears and a bilateral hearing loss disability, and as to his lay contention that his claimed bilateral hearing loss and tinnitus began in service and are related to service, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).

Some quasi-medical questions do lend themselves to the opinions of laypersons.  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder s not a determination "medical in nature" and is capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in Jandreau, the U.S. Court of Appeals for the Federal Circuit explained, in footnote 4, that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions.

Here, the Board finds that the Veteran's opinions as to a diagnosis of bilateral hearing loss and whether his hearing loss and tinnitus are related to service years ago are not competent evidence because hearing loss and tinnitus, as they relate to his service from so many years ago, is a medical question too complex to be the subject of the opinion of a layperson.  

Of significance, the Board notes that the Veteran is competent to state that he has had ringing in his ears and hearing problems since service years ago; this is not in dispute.  However, the positive evidence (his statements) must be weighed against the evidence unfavorable to his claim (the post-service treatment records and the service treatment records), all of which provide highly probative evidence against this claim, indicating problems that began years after service with no connection to service.  Although the Veteran may be competent to make these assertions regarding the ringing in his ears and difficulty hearing, the fact that he failed to note these problems until years after service provides very probative evidence against his claim that he has had these symptoms for these many years.  

Given what the Board can only describe as a paucity of evidence of record with respect to hearing loss and tinnitus, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  The Veteran's hearing impairment is not sufficiently severe and is not a "disability" under VA regulation.  See 38 C.F.R. § 3.385 (2011).  Furthermore, as there is no medical opinion of record establishing a nexus or causal relationship between the Veteran's claimed hearing loss and tinnitus and service, service connection for these conditions cannot be granted.

As such, the preponderance of the evidence of record is against a grant of service connection for bilateral hearing loss and tinnitus and his claims must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As mentioned above, these matters were remanded in February 2011 to obtain verification of any and all periods when the Veteran was on ACDUTRA and INACDUTRA in the Wisconsin Army National Guard to confirm his service during the period when he alleged a back injury.  While the documents requested were provided by the appropriate government entity, they did not establish that the Veteran participated in training at that particular time.  Nonetheless, as discussed above, in consideration of the benefit-of-the-doubt rule and other corroborating evidence of record, the Board concluded that the Veteran was indeed on INACDUTRA when he injured his back.  In this regard, despite the inability to procure supporting, government documents, the Board finds that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the claim for service connection for hearing loss and tinnitus, the February 2011 Board Remand also afforded the Veteran a VA audiology examination to ascertain the etiology of his hearing loss, if any.  In March 2011, the Veteran was notified of a VA examination to be conducted that same month.  The Veteran failed to report for VA examination.  Indeed, the Veteran had also been scheduled for a VA examination a week prior and did not report at that time.  In short, the Veteran was afforded two opportunities to attend a VA examination for his claims for bilateral hearing loss tinnitus and failed to provide good cause for his failures to appear.

A claimant has a duty to report for VA examination, and must accept the legal consequences for failing to report for good cause.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).  In an original compensation claim, as is the case here, the consequences for failing to report for VA examination requires that the claim be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b).  In this case, the Board finds that the Veteran received adequate notice of two, scheduled VA examinations and that he failed to report without good cause.

In this regard, the Veteran has frustrated the Board's attempt to obtain compliance with the terms of the February 2011 Remand and complete compliance has been rendered impossible.  Thus, there is no violation of the previous Remand orders which can be remediated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In short, no further attempt to examine the Veteran is warranted.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to service connection for a back disability is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

Entitlement to bilateral hearing loss is denied.

Entitlement to bilateral tinnitus is denied.


REMAND

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran contends that his claimed neck disability and incontinence are secondary to his back disability.  As discussed above, the Board has awarded service connection for a back disability.  As such, further development is required as to these secondary claims in order to fulfill VA's obligations under the duty to assist.

VA's duty to assist requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran has not been afforded a VA examination of his claimed neck and incontinence disabilities, as secondary to his currently service-connected back disability.  As such, a medical opinion should be obtained to determine the etiology of the Veteran's neck and incontinence conditions, if any, to include whether the claimed conditions are aggravated by the Veteran's service-connected back disability.

In addition, as discussed above, VA has a duty to notify claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, the Veteran has not been notified of the evidence necessary to substantiate a claim for service connection on a secondary basis.  Thus, upon remand, the Veteran should be provided with the appropriate VCAA notice.

Right wrist Carpel Tunnel

As noted above, VA's duty to assist requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).  

In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. § 3.159(c)(4)(i).

The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  This case has been cited in a series of recent Court decisions.  Consequently, a VA examination to obtain a medical opinion is indicated.

The Veteran contends that his right wrist carpel tunnel is related to his years in active service and in the Army National Guard as a military technician.  Indeed, during the October 2010 hearing, he testified that as a military technician, he performed data entry "every day all day."  Hearing transcript at 21.  As previously noted, the Board notes that the Veteran can attest to factual matters of which he or she had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

A treatment report from January 2004 indicated that the Veteran complained of numbness and tingling in his hands upon waking.  In May 2006, the Veteran underwent a carpel tunnel release of his right hand and wrist.  A follow-up treatment report indicated that post-surgery, the Veteran had residual parasthesias of the medial right palm.

Based on the very low threshold in McLendon and recent cases from the Court, the Board finds an indication, however slight, that the Veteran's right wrist carpel tunnel is related to service.  As such, he should be afforded a VA examination of his right wrist to determine the etiology of right wrist carpel tunnel, if any.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded appropriate VCAA notice that informs him of the evidence necessary to substantiate a claim for service connection on a secondary basis.

2. Schedule the Veteran for a VA examination to determine whether he currently has neck, incontinence, or right wrist carpel tunnel conditions, and if so, to ascertain the etiology of his current neck, incontinence, and right wrist carpel tunnel conditions.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner should first determine whether the Veteran has a neck, incontinence, or right wrist carpel tunnel condition.  

The examiner is asked to render medical opinions as to the following:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neck and incontinence condition, if any, are related to his military service and/or is caused or aggravated by the Veteran's service-connected back disability.  If the opinion is that his service-connected back disability aggravated his neck condition or incontinence, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

b) whether it is at least as likely as not that the Veteran's right wrist carpel tunnel, if any, had onset in service, or was caused or aggravated by the Veteran's service.

If the Veteran does not have a diagnosed neck condition, incontinence, or right wrist carpel tunnel, the examiner should so state.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

In this regard, the Veteran should also be advised that this examination may provide findings and opinions that are vital to his claims and that a failure to report and cooperate with the examinations may have adverse consequences to his claim.  Derwinski v. Connolly, 1 Vet. App. 566 (1991).

3. Then, readjudicate the Veteran's claim for service connection for a neck disability and incontinence, as secondary to service-connected back disability and service connection for right wrist carpel tunnel, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


